Citation Nr: 0018060	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a left ankle disorder, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied a rating in excess of 20 percent for the 
veteran's left ankle disorder.


FINDINGS OF FACT

1.  The veteran's left ankle disorder is currently manifested 
by 5 degrees of plantar flexion, a 5 degree loss of 
dorsiflexion, with inversion and eversion limited to 5 
degrees; a one inch atrophy of the left calf; edema and 
fullness in the area of the fracture of the left ankle; 
severe post-traumatic arthrosis; and significant post-
traumatic arthrofibrosis and adhesive capsulitis of the ankle 
and foot, productive of marked ankle disability.

2.  Ankylosis of the left ankle in plantar flexion between 30 
degrees and 40 degrees or in dorsiflexion between 0 degrees 
and 10 degrees is not shown.

3.  The residuals of the veteran's left ankle fracture are 
manifest, in part, by a tender medial scar 4 inches in length 
with a prominence noted to be a screw hub, and a tender 
lateral scar 5 1/2 inches in length with a palpable tender 
screw head under the skin.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a left ankle 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5275 (1999).

2.  The criteria for a separate 10 percent rating for a 
tender and painful scar medial to the left ankle as a 
residual of a left ankle fracture are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).

3.  The criteria for a separate 10 percent rating for a 
tender and painful scar lateral to the left ankle as a 
residual of a left ankle fracture are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
increased compensation benefits is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When limitation of ankle motion is moderate, a 10 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999).  When limitation of motion in the ankle is marked, a 
20 percent rating is warranted.  Id.

When ankylosis of the ankle is in plantar flexion less than 
30 degrees, ankylosis of the ankle is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).  
With ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees, ankylosis of the 
ankle is rated 30 percent disabling.  Id.  When there is 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
evaluation is assigned.  Id.

Malunion of the tibia or fibula warrants a 10 percent 
evaluation if there is slight knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  When there 
is moderate knee or ankle disability, a 20 percent rating is 
assigned.  Id.  The presence of marked knee or ankle 
disability warrants a 30 percent evaluation.  Id.  Nonunion 
of the tibia and fibula with loose motion, requiring a brace, 
is rated 40 percent disabling.  Id.

The veteran is seeking an increased rating for his ankle 
disability.  He maintains that his left ankle is very painful 
when standing, and that he is unable to walk more than a city 
block.  Pain radiates up his leg and down to his foot.  The 
veteran reports that he wears a prosthesis on his left ankle 
and the ankle is constantly swollen.  Following a review of 
the claims folder, the Board is of the opinion that the 
criteria for a rating in excess of 20 percent for the 
veteran's left ankle disability are not met under the 
criteria of Diagnostic Code 5270 or 5271 pertaining to 
limitation of motion or ankylosis of the ankle.  However, the 
Board finds that the original injury to the left ankle, which 
involved the distal fibula and tibia, when considered in 
conjunction with the current clinical findings, warrants a 30 
percent rating under Diagnostic Code 5262 pertaining to ankle 
disability.  In addition, clinical findings establish 
entitlement to separate compensable ratings for tender scars 
as residuals of the left ankle fracture.

On VA examination in August 1998, the veteran reported a 
history of an open left ankle fracture in service when he was 
hit by an automobile while riding a bicycle.  He indicated 
that an amputation was considered, but internal fixation was 
performed and three screws were placed.  He reported swelling 
and daily pain in the left ankle that increases with 
activity.  He reported occasional nighttime pain.  The 
veteran indicated that he used a plastic orthotic which 
extends from the plantar surface of the foot to the back of 
the calf.  On examination, the veteran was observed to 
ambulate with a limp.  There was a 1 inch atrophy of the left 
calf.  In spite of the atrophy, there was still edema about 
the lower left leg in the area of the fracture with 
periarticular fullness in the ankle.  Ankle motion on the 
left was markedly restricted.  The veteran lacked 
dorsiflexion by 5 degrees and had only about 5 degrees of 
plantar flexion.  The foot was essentially in the neutral 
position as far as inversion and eversion with only 5 degrees 
permitted.  The veteran was noted to have more pain on 
weight-bearing than at rest.  There was a medial scar of 4 
inches that was tender with a prominence noted to be a screw 
hub, and a lateral scar 5 1/2 inches in length that was also 
tender with a palpable tender screw head under the skin.  The 
diagnoses included status post open reduction and internal 
fixation of the left ankle with residual two screws, severe 
post-traumatic arthrosis especially involving the left ankle 
and to a lesser extent involving the left foot, and 
significant post-traumatic arthrofibrosis and adhesive 
capsulitis affecting the left ankle and foot.  The VA 
examiner commented that the veteran had a functional problem 
to a significant degree affecting the left lower extremity 
due to the pathology in his left ankle.

The Board notes that the veteran's left ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
pertaining to limitation of motion; the current 20 percent 
rating is the maximum rating provided under that diagnostic 
code.  Ankylosis in plantar flexion between 30 and 40 degrees 
or in dorsiflexion between 0 and 10 degrees is not shown.  
Consequently, the Board finds that the criteria for a 30 
percent evaluation under Diagnostic Code 5270 are not met.  
The Board acknowledges the veteran's contention that he has a 
complete absence of motion in the left ankle due to the fact 
that he wears a prosthesis at all times.  Specifically, the 
veteran maintains that the range of motion testing at the 
August 1998 examination should have been conducted without 
removing the prosthetic device (referred to by the examiner 
as a plastic orthotic).  While the Board understands the 
veteran's position, the fact remains that the current 20 
percent rating in effect under Code 5271 already reflects 
marked limitation of motion, and ankylosis is not shown.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In the present case, however, the veteran is 
receiving the maximum disability rating available under any 
diagnostic code for limitation of motion and consideration of 
functional loss due to pain would not lead to a higher 
evaluation under those codes.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).

However, despite the fact that the current clinical findings 
do not warrant a rating in excess of 20 percent for the 
veteran's left ankle disability under Diagnostic Code 5271, 
appellate review of the service medical records reveals that 
at the time of the original injury, there was involvement of 
the distal fibula and tibia.  Post-service x-rays indicate 
that the screws extend through the distal fibula and/or 
tibia.

The Board notes that the veteran has not been found to have 
nonunion of the tibia or fibula.  However, based on the 
nature of the original injury and the current clinical 
findings, which include residual deformity at the fracture 
site, muscle atrophy in the left calf, and marked limitation 
of motion, the Board finds that the left ankle disability 
more nearly approximates disability due to impairment of the 
tibia and fibula with marked ankle disability pursuant to 
Diagnostic Code 5262.  38 C.F.R. § 4.7.  In view of the 
veteran's left ankle pain, muscle atrophy in the left calf, 
stiffness and marked limitation of motion with the need to 
wear a prosthetic brace at all times, the Board finds that 
marked ankle disability has been demonstrated.  As such, an 
increased 30 percent evaluation is warranted.  

Finally, the Board notes that the August 1998 VA examination 
revealed the presence of two tender and painful scars at the 
site where the internal fixation was performed on the 
veteran's left ankle in service.  In addition to the two 
tender scars medial to the left ankle and lateral to the left 
ankle, the screw head and screw hub were palpable and 
prominent.  Against this background, the Board finds that 
separate 10 percent ratings are warranted under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 for the 
two tender and painful scars, lateral to the left ankle and 
medial to the left ankle as described above, as residuals of 
the left ankle injury.

Based on the foregoing award of an increased 30 percent 
rating for the left ankle disability and separate 10 percent 
ratings for two scars as residuals of the left ankle 
fracture, it is appropriate to discuss the applicability of 
the amputation rule as set forth in 38 C.F.R. § 4.68.  
Specifically, 38 C.F.R. § 4.68 provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation at the elective level.  In this case, 
the veteran's combined disability rating for the left lower 
extremity may not exceed 40 percent.  When the current 
ratings for the three disabilities in the left lower 
extremity (30%, 10% and 10%) are combined under the Combined 
Rating Table set forth in 38 C.F.R. § 4.25, the veteran will 
have a combined 40 percent rating, and no more, for the 
disability in the left lower extremity.  As such, there is no 
violation of the amputation rule.


ORDER

1.  A 30 percent rating for a left ankle disability is 
granted, to the extent indicated, subject to laws and 
regulations governing the payment of monetary awards.

2.  A separate 10 percent rating for a tender and painful 
scar lateral to the left ankle as a residual of a left ankle 
fracture is granted, to the extent indicated, subject to laws 
and regulations governing the payment of monetary awards.

3.  A separate 10 percent rating for a tender and painful 
scar medial to the left ankle as a residual of a left ankle 
fracture is granted, to the extent indicated, subject to laws 
and regulations governing the payment of monetary awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

